Case 9:18-cv-00088-RC-ZJH Document 108 Filed 03/26/21 Page 1 of 2 PageID #: 1451




                             **NOT FOR PRINTED PUBLICATION**



                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

 JAMES E. SYKES                                    §

 VS.                                               §       CIVIL ACTION NO. 9:18-CV-88

 CECILIA C. OKOYE, ET AL.                           §

           ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ACCEPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        P laintiff James E. Sykes, a prisoner previously confined at the Eastham Unit of the Texas

 Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

 pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against Cecilia C. Okoye, Mark

 Roberts, and Ruth E. Brouwer.

        The Court ordered that this matter be referred to the Honorable Zack Hawthorn, United States

 Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this

 Court. The Magistrate Judge recommends granting the motion to dismiss filed by defendants Roberts

 and Brouwer.

        The Court has received and considered the Report and Recommendation of United States

 Magistrate Judge, along with the record and the pleadings. Plaintiff filed objections to the Magistrate

 Judge’s Report and Recommendation.

        The Court has conducted a de novo review of the objections in relation to the pleadings and

 the applicable law. See FED. R. CIV. P. 72(b). For the reasons stated in the Magistrate Judge’s Report
Case 9:18-cv-00088-RC-ZJH Document 108 Filed 03/26/21 Page 2 of 2 PageID #: 1452




                            **NOT FOR PRINTED PUBLICATION**

 and Recommendation, plaintiff has not shown that Mark Roberts or Ruth Brouwer were deliberately

 indifferent to his serious medical needs. Farmer v. Brennan, 511 U.S. 825, 832 (1994). As a result,

 the Magistrate Judge correctly concluded that the defendants’ motion to dismiss should be granted.

                                              ORDER

        Plaintiff’s objections (document no. 101) are OVERRULED. The findings of fact and

 conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate Judge

 (document no. 95) is ACCEPTED. Defendants’ motion to dismiss (document no. 78) is GRANTED.

 Defendants Mark Roberts and Ruth Brouwer are DISMISSED from this action.

               So ORDERED and SIGNED, Mar 26, 2021.


                                                                  ____________________
                                                                  Ron Clark
                                                                  Senior Judge




                                                  2
